DETAILED ACTION

Claim Objections
Claim 17 is  objected to because of the following informalities: 
In claim 17, lines 7-8, the applicant recites “an actuator operably coupled to the decoder such that the instructs the actuator to operate when the pressure profile detected matches the target profile”. There appears to be a typo as the sentence is not grammatically correct.  The examiner will assume that the applicant means “an actuator operably coupled to the decoder such that the decoder instructs the actuator to operate when the pressure profile detected matches the target profile”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, line 5, the applicant recites “the plunger”. There is insufficient antecedent basis for this feature in the claims.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-12, 14, and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Capderou (WO 2011163491).

Regarding claims 1, 11, and 18 Capderou discloses a wireless actuation system for wellbore tools (fig 2a), the system comprising: a tubular string (annotated fig 2a) extending from a surface location to a downhole location in a wellbore (36) extending through a geologic formation (28) (fig 2a, [039]); a transmitter (10) selectively operable to communicate a pressure profile into a fluid within the tubing string ([038]); a sensor 

Regarding claims 2 and 12, Capderou further discloses that the target pressure profile includes at least one minimum time interval over which a specific pressure is maintained between upper and lower tolerances ([025], fig 6).


Regarding claim 5, Capderou further discloses that the target pressure profile further includes a threshold pressure that is exceeded within a minimum time interval ([025], fig 6).

Regarding claims 10 and 19, Capderou further discloses that the downhole wellbore tool comprises either a circulation valve (22) operable to selectively direct fluid 

Regarding claim 14, Capderou further discloses generating the wireless signal includes increasing a pump rate to cause the detected pressure profile to include a threshold pressure that is exceeded within a minimum time interval ([048], fig 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Capderou (WO 2011163491) as applied to claim 1 above, and further in view of Schultz (US 5412568).



Regarding claims 3-4 and 13, Capderou is silent regarding the fact that the target pressure profile includes a plurality of minimum time intervals over which an 
Schultz teaches the target pressure profile includes a plurality of minimum time intervals over which an incrementally-stepped plurality of pressure levels is maintained between upper and lower tolerances (figs 5-11, col 7 line 63- col 10 line 55).
(Claim 4) Schultz further teaches at least one maximum time interval is interposed between the minimum time intervals of the incrementally-stepped plurality of pressure levels (figs 5-11, col 7 line 63- col 10 line 55).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Capderou and Schultz before him or her, to modify the pressure profile disclosed by Capderou to include a plurality of minimum time intervals over which an incrementally-stepped plurality of pressure levels is maintained between upper and lower tolerances as taught by Schultz in order to prevent unintentionally actuating the downhole tools. 


Claims 6-7, 9, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Capderou (WO 2011163491) as applied to claim 1 above, and further in view of Fripp et al. (US 20140299330)

Regarding claims 6-7, 9, 15, 17, and 20, Capderou is silent regarding the fact that the actuator comprises a barrier member fluidly isolating an actuator fluid in a fluid 
Fripp teaches that the actuator comprises a barrier member (222) fluidly isolating an actuator fluid in a fluid chamber (220b) from a relief chamber (220c) ([0053], fig 5), and an actuation mechanism operable to induce failure of the barrier member to thereby establish fluid communication between the fluid chamber and the relief chamber ([0077], fig 2).
(Claim 7) Fripp further teaches that a piston (216) operably coupled to the actuator fluid such that flow of the actuator fluid into the relief chamber upon failure of the barrier member induces movement of the piston from a first position to a second position with respect to the fluid chamber (fig 5).
(Claim 9) Flipp further teaches the piston comprises a surface area (216c) in pressure communication with either the tubular string or an annulus defined around the tubular string in the wellbore (fig 5), and wherein a pressure from the tubular string or the annulus acting on the surface area is balanced by the actuator fluid in the fluid chamber (fig 5).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Capderou and Fripp before him or her, to substitute the actuation system disclosed by Capderou with the actuation system taught by Fripp in order to selectively and effectively control fluid in and out of a downhole string.






Allowable Subject Matter

Claims 8 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
10/20/2021